[Cite as Magnum Asset Acquisition, L.L.C. v. Green Energy Technologies, L.L.C., 2022-Ohio-2247.]


STATE OF OHIO                    )                        IN THE COURT OF APPEALS
                                 )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

MAGNUM ASSET ACQUISITION, LLC                             C.A. No.        29789

        Appellant

        v.                                                APPEAL FROM JUDGMENT
                                                          ENTERED IN THE
GREEN ENERGY TECHNOLOGIES,                                COURT OF COMMON PLEAS
LLC, et al.                                               COUNTY OF SUMMIT, OHIO
                                                          CASE No.   CV-2019-11-4238
        Appellees

                                DECISION AND JOURNAL ENTRY

Dated: June 30, 2022



        TEODOSIO, Judge.

        {¶1}    Magnum Asset Acquisition, LLC, appeals the judgment of the Summit County

Court of Common Pleas dismissing its complaint for lack of personal jurisdiction. We affirm.

                                                     I.

        {¶2}    Magnum Asset Acquisition, LLC, (“Magnum Asset”) is an Ohio corporation

located in Hudson, Ohio. Green Energy Technologies, LLC, The Green Energy Group, LLC, and

Green Leaf Holdings, LLC (collectively “Green Energy”) are Michigan companies involved in

providing alternative energy technology. The parties were initially introduced to each other by a

third party: Wes Fannin. Magnum Asset alleged Mr. Fannin was acting as an agent of Green

Energy. Green Energy denied this allegation and asserted that Mr. Fannin was an outside sales

associate.

        {¶3}    In 2019, Green Energy purchased “lighting controls” from Magnum Asset for

installation at two separate project sites in Michigan. The equipment was sent from Ohio to
                                                 2


Michigan in multiple shipments, with payments being mailed from Michigan to Ohio. Technicians

from Ohio travelled to Michigan to assist with installation and repair and also advised Green

Energy technicians in Michigan by telephone. In November 2019, Magnum Asset filed its

complaint for breach of contract in the Summit County Court of Common Pleas, alleging that

Green Energy had failed to pay for products and services. Early on, the case was removed to the

United States District Court for the Northern District of Ohio, Eastern Division, but later remanded

back to the Summit County Court of Common Pleas.

       {¶4}    Green Energy subsequently filed a motion to dismiss for lack of personal

jurisdiction, with Magnum Asset responding in opposition and the matter being set for an

evidentiary hearing. After a two-day video conference hearing, the trial court issued its judgment

granting the motion to dismiss for lack of personal jurisdiction. Magnum Asset now appeals,

raising a single assignment of error.

                                                II.

                                   ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED WHEN IT GRANTED DEFENDANTS’ CIV.R.
       12(B)(2) MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION.

       {¶5}    Magnum Asset argues the trial court erred in granting Green Energy’s motion to

dismiss for lack of personal jurisdiction. We disagree.

       {¶6}    Whether personal jurisdiction exists is a question of law that is reviewed de novo.

Kauffman Racing Equip, L.L.C. v. Roberts, 126 Ohio St.3d 81, 2010-Ohio-2551, ¶ 27. Accord

Goodrich Corp. v. Polyone Corp., 9th Dist. Summit No. 27691, 2016-Ohio-1068, ¶ 12. A de novo

review requires an independent examination of the trial court’s decision without deference to the

underlying decision. Ohio Receivables, L.L.C. v. Landaw, 9th Dist. Wayne No. 09CA0053, 2010-

Ohio-1804, ¶ 6.
                                                  3


       {¶7}    This Court applies a two-part inquiry when deciding whether an out-of-state

defendant is subject to personal jurisdiction in an Ohio court. Fraley v. Estate of Oeding, 138 Ohio

St.3d 250, 2014-Ohio-452, ¶ 12. “First, the court must determine whether the defendant’s conduct

falls within Ohio’s long-arm statute or the applicable civil rule.” Id. “If it does, then the court

must consider whether the assertion of jurisdiction over the nonresident defendant would deprive

the defendant of due process of law under the Fourteenth Amendment to the United States

Constitution.” Id. The burden of proving that personal jurisdiction exists rests with the plaintiff.

ComDoc v. Advance Print Copy Ship Ctr., 9th Dist. Summit No. 24212, 2009-Ohio-2998, ¶ 3.

Upon the filing of a motion to dismiss for lack of personal jurisdiction, the trial court has the

discretion to rule upon the motion with or without a hearing. See Giachetti v. Holmes, 14 Ohio

App.3d 306, 307 (8th Dist.1984). When an evidentiary hearing is held, the plaintiff must prove

by a preponderance of the evidence that jurisdiction exists. MJM Holdings Inc. v. Sims, 9th Dist.

Summit No. 28952, 2019-Ohio-514, ¶ 9.

       {¶8}    Ohio’s long-arm statute, R.C. 2307.382, sets forth nine specific acts by a defendant

which give rise to personal jurisdiction. Civ.R. 4.3(A) is a complementary rule governing service

of process upon a person outside of Ohio which parallels the long-arm statute. See Kauffman

Racing Equip., L.L.C., 126 Ohio St.3d 81, 2010-Ohio-2551, at ¶ 35. In support of personal

jurisdiction, Magnum Asset relies upon R.C. 2307.382(A)(1), which provides: “A court may

exercise personal jurisdiction over a person who acts directly or by an agent, as to a cause of action

arising from the person’s * * * [t]ransacting any business in this state * * *.”

       {¶9}    The Ohio Supreme Court has recognized “transacting any business” as “a broad

statement of jurisdiction” and questions concerning the application of R.C. 2307.382(A)(1) are

resolved upon “highly particularized fact situations, thus rendering any generalization
                                                  4


unwarranted.” U.S. Sprint Communications Co. Ltd. Partnership v. Mr. K's Foods, Inc., 68 Ohio

St.3d 181, 185 (1994). Thus, a court must determine, case-by-case, whether a nonresident is

transacting business in the state of Ohio. Id. at 185.

       {¶10} As we have previously stated, the term “transact” as utilized in the phrase

“transacting any business” means “to carry on business” and “to have dealings” and is broader

than the word “contract.” Morgan Adhesives Co. v. Sonicor Instrument Corp., 107 Ohio App.3d

327, 332 (9th Dist.1995), quoting Goldstein v. Christiansen, 70 Ohio St.3d 232, 236 (1994).

“Transacting business in Ohio does not require the nonresident party to have a physical presence

in Ohio.” MJM Holdings Inc. at ¶ 14, citing Kentucky Oaks Mall Co. v. Mitchell’s Formal Wear,

Inc., 53 Ohio St.3d 73, 76 (1990). “One factor that may be considered, but is not determinative as

to transacting business, is whether the nonresident initiated the business dealing.” MJM Holdings

Inc. at ¶ 14, citing Barnabus Consulting Ltd. v. Riverside Health Sys., Inc., 10th Dist. Franklin No.

07AP-1014, 2008-Ohio-3287, ¶ 15. “Another factor relevant to transacting business is whether

the parties conducted their negotiations and communications in Ohio or based upon terms affecting

Ohio.” Id., citing Diversa, Inc. v. Pennsylvania Substance Abuse Information Ctr., 11th Dist.

Portage No. 95-P-0028, 1996 WL 200629, *4 (Mar. 29, 1996) (finding that a nonresident

transacted business in Ohio for numerous reasons, including that “the negotiations were carried on

by mail and telephone with [the resident] at its office in Kent, Ohio [and] the signed contracts were

sent to [the resident] in Ohio”). “If the parties negotiated in Ohio with provisions affecting Ohio,

the nonresident transacted business in Ohio, provided there is some ‘continuing obligation that

connects the nonresident defendant to the state or some terms of the agreement that affect the

state.’” MJM Holdings Inc. at ¶ 14, quoting Russian Collections, Ltd. v. Melamid, S.D.Ohio No.

2:09-cv-300, 2009 WL 4016493, *3 (Nov. 18, 2009).
                                                 5


        {¶11} If it is determined that the defendant is subject to Ohio’s long-arm statute, we

proceed to ask whether the assertion of personal jurisdiction by an Ohio court comports with the

Due Process Clause of the Fourteenth Amendment. Kauffman Racing Equip., L.L.C., 126 Ohio

St.3d 81, 2010-Ohio-2551, at ¶ 45.

        {¶12} In order to comport with the due process requirement, a defendant must “have

certain minimum contacts with [the forum state] such that the maintenance of the suit does not

offend ‘traditional notions of fair play and substantial justice.’” International Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945), quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940).

“This due process requirement may be satisfied where the forum state has either specific or general

jurisdiction over a nonresident.” State ex rel. DeWine v. 9150 Group, L.P., 9th Dist. Summit No.

25939, 2012-Ohio-3339, ¶ 18, citing Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.

408, 414-415 (1984), fns. 8 and 9. In the case sub judice, we are concerned with the issue of

specific jurisdiction.

        {¶13} “Specific jurisdiction applies when ‘a State exercises personal jurisdiction over a

defendant in a suit arising out of or related to the defendant’s contacts with the forum.’” Kauffman

Racing Equip., L.L.C. at ¶ 47, quoting Helicopteros Nacionales de Colombia, S.A., 466 U.S. at

414, fn. 8. Three requirements must be met to establish specific jurisdiction:

        First, defendant must purposely avail himself of the privilege of acting in the forum
        state or causing a consequence in the forum state. Second, the cause of action must
        arise from the defendant’s activities there. Finally, the acts of the defendant or
        consequence caused by the defendant must have a substantial enough connection
        with the forum state to make the exercise of jurisdiction over the defendant
        reasonable.

9150 Group, L.P., at ¶ 19, quoting Southern Mach. Co. v. Mohasco Industries, Inc., 401 F.2d 374,

381 (6th Cir.1968). The first two requirements establish a defendant’s “minimum contacts” with

the forum. 9150 Group, L.P. at ¶ 19. The last requires the court to determine if exercise of
                                                 6


jurisdiction over the defendant comports with the ideas of “fair play and substantial justice.” Id.,

citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985). “So long as it creates a

‘substantial connection’ with the forum, even a single act can support jurisdiction.” Burger King,

Corp. at 475, fn. 18.

       {¶14} The first requirement of “purposeful availment” looks to “whether the defendant

purposely availed himself of the privilege of acting in the forum state or causing a consequence in

the forum state.” Kauffman Racing Equip., L.L.C., 126 Ohio St.3d 81, 2010-Ohio-2551, at ¶ 51.

“Purposeful availment” is present when the defendant’s contacts with the forum state proximately

result from actions by the defendant that create a “substantial connection” with the forum State.

Id. Where a defendant has “deliberately” engaged in significant activities within a State or has

created “continuing obligations” between itself and residents of the forum, it has manifestly

availed itself of the privilege of conducting business there, and because its activities are shielded

by “the benefits and protections” of the forum state’s laws, it is presumptively not unreasonable to

require it to submit to the burdens of litigation in the forum as well. Burger King Corp. at 475-

476. The defendant’s conduct and connection with the forum state must be such that it “should

reasonably anticipate being haled into court there” and not solely as a result of “random,”

“fortuitous,” or “attenuated” contacts. Kauffman Racing Equip., L.L.C. at ¶ 51, quoting Burger

King, Corp. at 474-475. This likewise ensures the defendant will not be subjected to another state’s

jurisdiction based on the unilateral activity of another party or a third person. Kauffman Racing

Equip., L.L.C. at ¶ 51. “Courts must examine the quality and nature of all the contacts a

nonresident defendant makes with the forum during the course of the parties’ contractual

relationship.” (Emphasis deleted.) Barnabus Consulting Ltd., 2008-Ohio-3287, at ¶ 22, citing

Burger King, Corp. at 479.
                                                   7


       {¶15} The second prong requires the plaintiff’s cause of action arise from the defendant’s

contacts with Ohio. Kauffman Racing Equip., L.L.C. at ¶ 70. “‘If a defendant’s contacts with the

forum state are related to the operative facts of the controversy, then an action will be deemed to

have arisen from those contacts.’” Id., quoting CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1267

(6th Cir.1996). The cause of action needs to have a substantial connection with the defendant’s

in-state activities. Kauffman Racing Equip., L.L.C. at ¶ 70.

       {¶16} “Once it has been decided that a defendant purposefully established minimum

contacts within the forum State, these contacts may be considered in light of other factors to

determine whether the assertion of personal jurisdiction would comport with ‘fair play and

substantial justice.’” Burger King Corp., 471 U.S. at 476, quoting International Shoe Co., 326

U.S. at 320. The third prong thus requires that there be a substantial connection between the forum

state and the nonresident defendant’s acts or the consequences of the acts in order to make the

exercise of jurisdiction over the defendants reasonable. MJM Holdings Inc. at ¶ 42. “If the first

two prongs are satisfied, there is an inference the third prong is also satisfied.” Id., citing Kauffman

Racing Equip., L.L.C. at ¶ 71. “Only in unusual circumstances is the third element left unsatisfied,

and it is the burden of the defendant to show it.” MJM Holdings Inc. at ¶ 42.

       {¶17} The factors to consider under this prong include: “‘the burden on the defendant,’

‘the forum State’s interest in adjudicating the dispute,’ ‘the plaintiff’s interest in obtaining

convenient and effective relief,’ ‘the interstate judicial system’s interest in obtaining the most

efficient resolution of controversies,’ and the ‘shared interest of the several States in furthering

fundamental substantive social policies.’” Burger King Corp. at 477, quoting World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980).
                                                  8


       {¶18} In the case sub judice, the trial court determined both that it did not have jurisdiction

under the long-arm statute and that minimum contacts were not met to comport with the due

process requirements. We note, however, that its analysis somewhat conflates the two issues,

reflecting both the inherent difficulty in distinguishing the nuances between the two paths and the

occasionally convoluted analyses arising out of the appellate court districts on this issue.

       {¶19} As we have observed, “transacting any business” is a broad statement of jurisdiction

that is, however, limited by the concerns of due process. See U.S. Sprint Communications Co.

Ltd. Partnership, 68 Ohio St.3d at 185; Natl. Court Reporters, Inc. v. Rebecca N. Strandberg &

Assocs., 8th Dist. Cuyahoga No. 92035, 2009-Ohio-2271, ¶ 8. Therefore, even assuming that

Green Energy had been “transacting business” in Ohio, the exercise of jurisdiction would still need

to comport with due process. It is with that understanding that we begin our analysis by examining

whether the due process requirement had been met.

       {¶20} In its judgment entry, the trial court first determined that Mr. Fannin had acted as

an independent contractor and not as an agent on the behalf of either company. It then conducted

an analysis of the contacts between Magnum Asset and Green Energy, finding as follows:

       Based upon the evidence presented, all calls, texts and emails related to the projects
       in Michigan. Magnum did not present any evidence that it was requested to provide
       lighting controls for any projects in Ohio. All of the lighting controls were shipped
       out of Ohio to the sites in Michigan. Likewise, when the lighting controls did not
       operate properly, Magnum employees went to Michigan in order to make the
       repairs. At no point did anyone from Green Energy come to Ohio regarding these
       two specific projects.
               The only connection Green Energy has with Ohio is payment for the
       lighting controls and incidental emails, texts and phone calls regarding their
       purchase and installation. The testimony and evidence presented during the hearing
       did not explain any contacts Green Energy allegedly had in Ohio other than
       purchasing the goods to be installed in Michigan. Green Energy’s “contact”
       consisted of arranging for the purchase of the lighting controls to be installed in
       Michigan. When the lighting controls allegedly malfunctioned, Magnum
       employees went to Michigan.
                                                   9


               No one from Green Energy ever came to Ohio. Although phone calls, text
       messages, and emails were sent to individuals at Magnum in Ohio, it was regarding
       the projects located in Michigan. In addition, the lighting controls were shipped to
       and installed in Michigan. Finally, Magnum employees went to Michigan to either
       help install or repair the lighting controls. The testimony revealed that Green
       Energy has no presence in Ohio, nor does it appear they have purchased any other
       lighting controls from Magnum other than for those two projects.

The trial court went on to conclude that the evidence did not establish the minimum contacts

necessary to invoke specific jurisdiction.

       {¶21} Magnum Asset points to several factors in support of its contention that the trial

court erred in finding there was no personal jurisdiction in Ohio. First, it argues that the trial court

incorrectly assessed the number of contracts between the parties, stating that if the trial court had

used standards set forth in the Uniform Commercial Code, every purchase order and shipment

would have constituted a separate contract, and the actual number of contracts would have then

been “18 plus.” Magnum Asset further argues that the parties intended a long-term relationship

because they contemplated partnering on a number of potential future projects in Michigan.

       {¶22} Magnum Asset raises several other issues in its argument in support of finding

personal jurisdiction, noting that its Ohio technicians provided training to Green Energy

technicians in Michigan via telephone and that it sent its Ohio technicians to Michigan on four

occasions to help resolve installation problems. Magnum Asset also points to the multiple

payments made to it by Green Energy, as well as multiple telephone calls and e-mails made by

Green Energy to Magnum Asset. They further argue that it was Wes Fannin who initiated contact

with Magnum Asset regarding Green Energy, and that he did so on behalf of Green Energy.

       {¶23} Magnum Asset points to Natl. Court Reporters, Inc., 2009-Ohio-2271, for the

proposition that a month-long course of dealing is distinguishable from a one-time event for the

purposes of establishing personal jurisdiction. Although the Court in Natl. Court Reporters, Inc.
                                                 10


determined that a month-long course of dealing was “business negotiations” that constituted

“transacting any business” for the purposes of the Ohio long-arm statute, the Court concluded that

there was not personal jurisdiction under a due process analysis because the plaintiff did not

establish that the defendant had a “substantial connection” with Ohio. Id. at ¶ 8-10.

       {¶24} In previous cases, this Court has examined whether there is personal jurisdiction in

Ohio for an out-of-state buyer ordering goods from an Ohio seller. We have noted that “[s]everal

federal courts have declined to find that a defendant’s mere purchase of goods from another state

creates minimum contacts with that state for purposes of personal jurisdiction and have

distinguished situations where the nonresident defendant is a buyer, as opposed to a seller.” Med

Express v. Univ. of Colorado Denver, 9th Dist. Medina No. 14CA0024-M, 2015-Ohio-144, ¶ 23,

quoting Austin Miller Am. Antiques, Inc. v. Cavallaro, 10th Dist. Franklin No. 11AP–400, 2011-

Ohio-6670, ¶ 16. Accord Novar Controls Corp. v. Brott Mechanical, Inc., 9th Dist. Summit No.

13959, 1989 WL 69704, *2 (June 14, 1989) (“The ordering of goods from an Ohio resident by a

non-resident, where the goods are to be shipped to the non-resident by the Ohio resident, does not

constitute the transaction of business in Ohio by the non-resident who ordered the goods.”). “The

mere existence of a contract between the defendant and a forum resident does not provide the

requisite contacts and ‘use of interstate facilities (telephone, the mail), the making of payments in

the forum state, and the provision for delivery within the forum state are secondary or ancillary

factors and cannot alone provide the “minimum contacts” required by due process.’” Med Express

at ¶ 23, quoting Cavallaro at ¶ 16.

       {¶25} In Med Express, this Court concluded that although a buyer in Colorado contacted

an Ohio entity and negotiated and entered into an agreement for the purchase of a good, the case

involved an isolated product purchase and the University of Colorado’s contacts with Ohio in
                                                 11


relation to the negotiation, purchase, and return of the purchased diagnostic equipment did not rise

to the level of a “substantial connection” with Ohio to allow the University to “reasonably

anticipate being haled into court [in Ohio.]” Med Express at ¶ 24-25, quoting Burger King, Corp.,

471 U.S. at 474–75. Accord Cavallaro at ¶ 21 (concluding that where a Rhode Island buyer

initiated contact with an Ohio seller for two sales transactions with payment made to the Ohio

corporation, the buyer did not purposefully avail himself of doing business in Ohio and had

insufficient contact to justify the exercise of personal jurisdiction); McKinley Machinery, Inc. v.

Acme Corrugated Box Co., 9th Dist. Lorain No. 98CA007160, 2000 WL 961300, *3 (July 12,

2000) (concluding that a Pennsylvania buyer did not purposefully avail itself of acting in Ohio

where it ordered a product from an Ohio company that was shipped to and installed in

Pennsylvania, the contract was executed in Pennsylvania, and the contract was not part of long-

term dealings within Ohio).

       {¶26} The cases set forth above, including the very case cited by Magnum Asset,

concluded that their respective defendants did not have the “substantial connection” with Ohio

necessary to comport with due process. See Natl. Court Reporters, Inc., 2009-Ohio-2271, at ¶ 8-

10; Med Express at ¶ 24-25; Cavallaro at ¶ 21; McKinley Machinery, Inc. at *3. Recognizing that

these cases are not factually identical to the case sub judice, we nonetheless find these cases to be

instructive in consideration of the facts now before us.

       {¶27} Although there were multiple shipments made to Green Energy in Michigan from

Magnum Asset in Ohio, it is undisputed that the shipments involved only two projects between the

parties. Potential future projects in Michigan had been contemplated, but they had not yet been

initiated or agreed upon by the parties. Although Magnum Asset technicians assisted with

installation, they did so physically only in Michigan. At no point did anyone from Green Energy
                                                12


travel to Ohio regarding the project. As we have previously noted, the use of interstate facilities,

including telephone, mail, and e-mail, are secondary or ancillary factors and cannot alone provide

the “minimum contacts” required by due process. See Med Express, 2015-Ohio-144, at ¶ 23,

quoting Cavallaro, 2011-Ohio-6670, at ¶ 16.

       {¶28} With regard to Mr. Fannin, although it is uncontested that he played a role in

bringing the parties together, we find no persuasive evidence that he was acting as an agent for

Green Energy. Mr. Fannin provided Green Energy with a list of multiple vendors for lighting

controls, and Green Energy selected Magnum Asset from that list. It was thus Mr. Fannin who

brought Magnum Asset to Green Energy’s attention, and it was likewise Mr. Fannin who brought

Green Energy to Magnum Asset’s attention. Mr. Fannin was neither employed by, nor paid by

Green Energy. We note that even if we were to construe Mr. Fannin’s role between the parties as

having initiated Green Energy’s contact with Magnum Asset, that fact alone would not be

determinative of “substantial connection.” See Med Express at ¶ 24-25; Cavallaro at ¶ 21.

       {¶29}    Under the circumstances of this case, we conclude that the Green Energy

defendant did not have a “substantial connection” with Ohio that would allow them to “reasonably

anticipate being haled into court [in Ohio.]” See Med Express at ¶ 24-25, quoting Burger King,

Corp, 471 U.S. at 474-75. Magnum Asset thus failed to prove by a preponderance of the evidence

that personal jurisdiction existed in Ohio. See MJM Holdings Inc. at ¶ 9.

       {¶30} Magnum Asset’s assignment of error is overruled.
                                                13


                                                III.

       {¶31} Magnum Asset’s assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       THOMAS A. TEODOSIO
                                                       FOR THE COURT



HENSAL, P. J.
CALLAHAN, J.
CONCUR.
                                          14


APPEARANCES:

DEAN S. HOOVER, Attorney at Law, for Appellant.

RONALD B. LEE, Attorney at Law, for Appellees.